Citation Nr: 1140039	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  99-14 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for hypertension; and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel





INTRODUCTION

The Veteran served on active duty from August 1961 to May 1966 and from December 1967 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 1998 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA), which declined to reopen the Veteran's claim of entitlement to service connection for hypertension.

In June 2007, this claim came before the Board.  After a thorough review of the Veteran's claims file, the Board determined that additional evidentiary development was necessary prior to the adjudication of the Veteran's claim.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In August 2011, the Board received a VA Form 646 from the Veteran's representative, which indicated that the Veteran would present "any further contentions and arguments before members of the Board of Veterans' Appeals when the opportunity for him to do so becomes available.  Please certify his claim as ready for presentation to the Board."  See VA Form 646, August 29, 2011.  The Board has construed this as a request for a personal hearing.  As such, the Veteran's claim must be remanded to schedule him for an appropriate hearing before the Board.


Accordingly, the case is REMANDED for the following action:

The Veteran's petition to reopen his previously denied claim of entitlement to service connection for hypertension is remanded to the AMC/RO to schedule the Veteran for a Travel Board or video conference hearing.  After the hearing has been held, or if the Veteran fails to report for the hearing or withdraws the hearing request, the case should be returned directly to the Board for further consideration.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


